Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the ultimate paragraphs of independent Claims 1 and 10 applicants writes… wherein the iron core of the transformer penetrates through an inner side of the inner wall. (Cf. Claim 1) and …wherein the magnetic pole of the iron core penetrates through an inner side of an inner wall of one of the potting boxes. (Cf. Claim 10).  It is not clear what this language means and therefore applicant is requested to carefully define what these ultimate paragraphs mean or what applicant intends. For example, how does a transformer penetrate through the inner wall?  Does the transformer penetrate completely through the inner wall? If the wall is a resin and resin is less viscous doe the language that applicant us means that the magnetic pole (or transformer) will penetrate through the resin?  If the transformer does not penetrate entirely through the inner wall how far does the transformer penetrate?  These same remarks apply to the penetration of the magnetic pole of the iron core (in Claim 10). Applicant is also requested to carefully disclose within the specification this aforementioned language is provided. Claims 1-20 are held not to particularly point out nor distinctly claim an invention. Moreover, Claims1-20 are held to be unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10, assuming that the claims are not unclear, not vague and not indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al (Pat No. 9,437,356 B2); hereinafter Kramer et al.
Kramer et al teach a medium frequency transformer having a housing (200, 201) with numerous winding chambers and having primary and secondary windings (31, 32) therein. The housing is at least partially filled with insulating liquid (87-91). At least one winding is disposed in each winding chamber such that only the winding at surrounded by the insulating medium. The winding chambers are sealed and separated from one another by means of insulated separating walls (5, 6). These chambers are filled with insulating liquid (87-91). Therefore there are at least two insulating barriers (5, 6) between the windings. (Cf. abstract).   Additionally Kramer et al teach primary and secondary windings (31, 32), hydraulic connections (59,60), cores (45), core retaining and connecting frames (50, 51). Cover housing (200, 201) comprises numerous winding chambers e.g. 1-3. Winding chambers (1-3) are separated from one another by insulating housing walls (4-7) and insulating walls (5,6). Individual winding chambers (1-3) are filled with insulating liquid (87-91) e.g. an ester or an insulating gas. Strand windings (92) are placed in the winding chambers (1-3) and these chambers are filled with an ester, transformer oil, doped pure water-cooling agent or a suitable gas. Winding chambers (1-3) are produced without windings and are separated from one another are provided with a vacuum or have a pressurized gel casting provided therein. Transformer housing (200) and cover housing (201) are connected to one another either by an adhesive, casting or by mechanical means (Cf. Col.8 and Figs. 1A-1D).
		Figure 1 C				Figure 1D
Figure 1A
    PNG
    media_image1.png
    585
    370
    media_image1.png
    Greyscale
Figure 1 B

 Additionally Kramer et al teach insulating liquid (87-91) or (106-107) used to fill the winding chambers (Cf. Col. 10).
It would have been obvious to provide a potting box for assembling a transformer including an inner wall wherein the inner wall is sleeved in the outer wall and a bottom plate connected to a bottom portion of the inner wall and a bottom portion of the outer wall to form a potting space/potting box for accommodating a first winding and a second winding; wherein the inner side of the outer wall includes a first support portion for supporting the first winding and the outer side of the inner wall includes a second support portion for supporting the second winding and wherein the iron core of the transformer penetrates through the inner side of the inner wall (Cf. Col.8 and Figs. 1A-1D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729